ORDER OF SUSPENSION UPON NOTICE OF CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Indiana Admission and Discipline Rule 23, Section 11.1(a)(2), files a Motion for Suspension upon Notice of Conviction, requesting that the respondent's license to practice law in this state be immediately suspended pending further order of the Court or final resolution of any resulting disciplinary action.
And this Court, being duly advised, now finds that the respondent has been convicted of a crime punishable as a felony under the laws of the United States, to wit on May 11, 1995, the respondent was convicted in United States District Court for the District of New Jersey of one (1) count of conspiracy to commit wire and bank fraud in violation of 18 *771U.S.C. Section 371. His conviction was affirmed by the United States Court of Appeals for the Third Cireuit on January 30, 1996. For his crime, he was sentenced to a ten (10) month term of imprisonment. That term is to be followed by a three (8) year period of supervised release. We find further that the respondent has not filed a timely response to the Commission's motion for suspension pursuant to Ind.Admission and Discipline Rule 28(11.1)(a)(2). We therefore find that the Commission's request for suspension should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Ernest Lowell Dinius, is suspended from the practice of law in this state, effective immediately and pending further order by this Court or final determination of any resulting disciplinary proceeding.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent, Ernest Lowell Dini-us, 26 West 52nd St., Indianapolis, Indiana 46208 or his attorney; to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 28(8)(d).
/s/ T. Randall T. Shepard Chief Justice of Indiana
All Justices concur.